as ag CHU Bal

i mn nA Ome EEN a Sub arth ak A tant a ite waeueelmies moetas! “eae sees rears

oa i a tne NOES “whe “i5IDIG01, 1m. n Currently, housed ot
_— —---.20l_ poplar. Yecenty Wrote +o Your office. Compl Baning
oe ———. Aboud My...CounSeltor Ms.Lauren. Pasley .2 Algo tant 46.
a i le.@&_ Complaint Against. Judge Lee Coffeen Coimbnad
Court. om... Recently i ceceived a. letter "Conéumer __
P48 stance Program telling. me amay File a Complaint
we with, Ane Board 6f Judicial Conduct .Im Nok._Gone be _
———---.__. febiudtatile dun _ Say. Fully. Understand 4to Lile a
a Complain Proper lt: » 50 im. ASHing. tor Some. AYpe Of advice,
~ = Cause the ConSumeyr WSS istance ProGram Say the. form _
oo _onust be +tNped or legibly. Nand = Print ed. , dated and a
Signed before a notary Public .Theds “the pact im. Not.
Understand ing. 1 CONSE Vn WM Carcerated ani dent
nove A Complaint form «Line tryna. Lind Cub Why iin

Dot APPeacing 1. Court on inay. GPRpointed Court _ .
co ___OPRearance. L Appeared in. _Couck April 2, 2012,0n
Ou Pre -Trial motions tnot my attorney MS. Lauren

_ -Pasley An the Clerk Hed) Kohn f; lect (uy. R19). oo
wn OS Reset. by..Sudge Nee Coffee for me to
a PC OPP Cor a Court May 2019 Hots alan Nay Set
a Ol APPpearante . Recently my Counsel Came,
tho vis me Were cot the County. Sail _ on -4-1@)
vet de Advise me Ahak \ Would, be 1 COPPearing in Court
a _C4- ~W=19) . On thet. ‘Morning . Sud ge Lee. Coffee List Ode
Cour ~S2 1 Was eset +o Gpeear in Courk On. -tcday 4[ela,

 

 

 

 

 
 

_Couck fron Vib, Wasnt GPpen a thats why Om

2 C . lo! x . |
vtices how ak dhe Coca, Jail Check the Computer bo

“nexify me Of my nett Couct Gppearante. Ta Set ts

—feappear in front of be Sudge (4-22 -14) Thats a tween
——frm_tedany Z been in Sudge Lee Gites Couch roam feacly

Frac Years Gr i never had So many Court appearance in

_ tne. Same Monkh TD mean mu trial dare ic Set for 5-L-K

thats less than G month from today my life on the [ine an

ina Not Comfortable Wik my Attorney .Zm Glso

lun Camfartable being in Cr inainal Couck Vil, my life is

One OF the most important things +o me an im Sure You

_Understand Where im Coming, From .; Please Write me

back AS Soon AS posible my trial | \

Ani feel tok bis letter Would be in my best intrect

for aA Voalualhle Poper trail .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
